Citation Nr: 1603303	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-32 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral sural nerve sensory peripheral neuropathy of the lower extremities, to include as secondary to service-connected bilateral chondromalacia and degenerative joint disease of the knees.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing before the undersigned in November 2015.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's service connection claim for bilateral sural nerve sensory peripheral neuropathy must be remanded for further development to ensure that it is afforded every consideration. 

The Veteran was first diagnosed with bilateral sural nerve sensory peripheral neuropathy in an April 2007 VA consult.  Then, in a May 2008 VA examination, the Veteran's bilateral sural nerve sensory peripheral neuropathy diagnosis was confirmed.  Peripheral neuropathy was again diagnosed in a July 2009 private neurological consultation.  The Veteran was most recently provided a VA examination in March 2013 which again confirmed the previous diagnosis of bilateral sural nerve sensory peripheral neuropathy.  

VA medical opinions were provided in May 2008 and March 2013.  However, the Board finds that the opinions provided are not sufficient to make an informed decision on this claim, and thus a new opinion must be obtained.  See id; see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The May 2008 VA examiner concluded that the Veteran's right and left sural nerve entrapment were not caused by or a result of his service-connected bilateral knee chondromalacia.  The examiner explained that there was no reason why the Veteran's bilateral knee intra-articular condition would cause bilateral sural nerve entrapment, as the condition was almost always caused by entrapment of the nerve within the gastrocnemius muscle.  The examiner further explained that this nerve does not travel within the knee joint, and that it is entrapped outside of the knee joint.  He stated that there was no evidence that chondromalacia of the knees causes entrapment of the sural nerve.  Further, the examiner referred to the Veteran's EMG report that indicated that his bilateral sural sensory peripheral neuropathy may represent a normal degradation of this nerve given the fact that the Veteran is on his feet 12 hours a day and his age, and this may also represent a volume conduction delay as his calves are very large and muscular.  However, the examiner did not provide an opinion as to direct service connection or secondary service connection by aggravation.

The March 2013 VA examiner confirmed the diagnosis of bilateral sural nerve neuropathy, but found that it was less likely than not incurred in or a result of the Veteran's in-service knee injuries.  In support of his rationale, the examiner noted that the Veteran's sural nerve neuropathy may have resulted from his large muscular calves causing compression, from his advancing age, or from prolonged standing at his job.  The examiner considered the Veteran's contentions that his sural nerve neuropathy was caused in part by wearing tight combat boots during and physical training (i.e., parachute jumps) in service, but ultimately discounted that theory stating that neuropathy due to compression occurs at the time of compression and not years later.  He concluded that because the Veteran's sural neuropathy began recently, it was unlikely that the current bilateral sural neuropathy was related to in-service activities. 

A review of the Veteran's service treatment records (STRs) shows several complaints of lower leg pain during active service.  In December 1976, the Veteran complained of pain in his left calf after stepping in a hole.  The provider's impression was lower leg pain.  Then in May 1977, Veteran complained of pain on the back of his right knee and spontaneous pain in his right toes.  There was no swelling, discoloration, loss of motion in his toes noted.  Later that month, the Veteran again complained of pain in the back of his right knee into his calf area and foot.  The pain was described as an ache with intermittent radiation of pain into the lower calf muscle. 

Additionally, the Veteran stated in his November 2015 hearing that he underwent in-service physical therapy due to his chondromalacia.  As part of this physical therapy, the Veteran stated that he was instructed to build up his calf muscles to alleviate the pain caused by his bilateral chondromalacia.  

None of the examinations address these in-service treatment records or the possibility that building up of his calf muscles in response to his service-connected chondromalacia lead to his sural nerve neuropathy.  Rather, they limit their rationale to the Veteran's statements regarding in-service knee injuries, jump school, and constricting combat boots during physical fitness training.  Accordingly, the Board finds that the March 2013 VA examiner's opinion is not adequate to make an informed decision on this claim.  See Barr, 21 Vet. App. at 312.  On remand, a new VA opinion should be obtained to assess the likelihood that the in-service complaints of bilateral calf and radiating, intermittent pain in the back of his right knee, right calf, and toes is related to his current sural nerve neuropathy, and to obtain an opinion as to whether the Veteran's sural neuropathy was aggravated by his service-connected bilateral chondromalacia and degenerative joint disease of the knees.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records, dated since January 2014, and associate them with the electronic claims file.  

2.  Ensure that the Veteran's complete treatment records from his service in the Reserves, from 1979 to 2003, have been obtained and associated with the claims folder.

3.  After the above records have been obtained, arrange for a VA examiner to review the Veteran's claims folder.  The entire claims file (i.e. the electronic file) must be made available to the examiner for review. 

The examiner must provide opinions on the following matters:

(a)  Whether the Veteran's bilateral sural nerve sensory peripheral neuropathy had its clinical onset during active service or is related to any incident of service.  

In providing this opinion, the examiner should acknowledge the Veteran's STRs from December 1976 noting his complaints of pain in his left calf after stepping in a hole; from May 1977 noting his complaints of pain on the back of his right knee and spontaneous pain his right toes; and the record from later in May 1977 noting his complaints of intermittent and radiating pain in the back of his right knee into his calf area and foot.  

The examiner should also address the Veteran's assertions that WEB MD states that a major cause of nerve entrapment is trauma to the nerves, and that his bilateral sural nerve sensory peripheral neuropathy was caused by running two to four miles in combat boots, three times a week, for two years during service.   

Further, the examiner should acknowledge the April 2007 EMG report and May 2008 VA examination report indicating that the Veteran's sural nerve sensory peripheral neuropathy may represent a volume conduction delay as his calves are very large and muscular, in conjunction with the Veteran's assertion at his November 2015 hearing that he was instructed during in-service physical therapy to build his calf muscles to offset the pain caused by his bilateral chondromalacia.  

(b)  Whether the Veteran's bilateral sural nerve sensory peripheral neuropathy was (i) caused by, or (ii) aggravated, or permanently worsened, by his service-connected bilateral chondromalacia with degenerative joint disease.  

Likewise, in providing this opinion the examiner should acknowledge the April 2007 EMG report and May 2008 VA examination report indicating that the Veteran's sural nerve sensory peripheral neuropathy may represent a volume conduction delay as his calves are very large and muscular, in conjunction with the Veteran's assertion at his November 2015 hearing that he was instructed during in-service physical therapy to build his calf muscles to offset the pain caused by his bilateral chondromalacia.  

A complete rationale with citations to relevant evidence found the claims file must be provided for the opinions offered.  

If the examiner determines that an additional VA examination of the Veteran is required in order to provide the requested opinion(s), then the Veteran should be scheduled for an appropriate VA examination.

4.  Finally, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

